21-1598-pr
     Montague v. City of Rochester

                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT
                                             SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
     CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
     EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   1st day of November, two thousand twenty-two.
 4   Present:
 5                    BARRINGTON D. PARKER,
 6                    SUSAN L. CARNEY,
 7                    WILLIAM J. NARDINI,
 8                          Circuit Judges.
 9
10   _____________________________________
11   COLIN B. MONTAGUE,
12                            Plaintiff-Appellant,
13                    v.                                                21-1598-pr
14   CITY OF ROCHESTER, JOHN DOES,
15   UNKNOWN OFFICERS OF THE TOWN OF
16   GREECE POLICE DEPARTMENT, JOHN DOES,
17   UNKNOWN OFFICERS OF THE DRUG
18   ENFORCEMENT AGENCY, JOHN DOES,
19   UNKNOWN OFFICERS OF THE CITY OF
20   ROCHESTER POLICE DEPARTMENT, LEON,
21   CITY OF ROCHESTER POLICE DEPARTMENT,
22   OFFICER PADGHAM, CITY OF ROCHESTER
23   POLICE DEPARTMENT, INVESTIGATOR
24   SINDONI, CITY OF ROCHESTER POLICE
25   DEPARTMENT, DEPUTY LOCKWOOD, CITY
26   OF ROCHESTER POLICE DEPARTMENT,
27   JOHN DOES, UNKNOWN OFFICERS OF THE
28   MONROE COUNTY SHERRIF'S
29   DEPARTMENT,
30
31                            Defendants-Appellees,



                                                      1
 1   TOWN OF GREECE, ROCHESTER POLICE
 2   DEPARTMENT, GREECE POLICE
 3   DEPARTMENT, MONROE COUNTY SHERIFF'S
 4   DEPARTMENT, OFFICER SHAUN MOORE,
 5   TOWN OF GREECE POLICE DEPARTMENT,
 6   AGENT ANDREW WOEPPEL, DRUG
 7   ENFORCEMENT AGENCY, INVESTIGATOR
 8   DAVID SIMPSON, CITY OF ROCHESTER
 9   POLICE DEPARTMENT, SERGEANT
10   BRINKERHOFF, CITY OF ROCHESTER
11   POLICE DEPARTMENT, OTHER OFFICERS
12   FROM GRANET KNOWN AND UNKNOWN,
13   LIEUTENANT JOHN HENDERSON, TOWN OF
14   GREECE POLICE DEPARTMENT,
15   LIEUTENANT MARK SUNDQUIST, TOWN OF
16   GREECE POLICE DEPARTMENT, SERGEANT
17   PATRICK WELCH, TOWN OF GREECE POLICE
18   DEPARTMENT, SERGEANT JAMES CARRIS,
19   TOWN OF GREECE POLICE DEPARTMENT,
20   SERGEANT DAVID MANCUSO, TOWN OF
21   GREECE POLICE DEPARTMENT, SERGEANT
22   BRANDON WHITE, TOWN OF GREECE
23   POLICE DEPARTMENT, OFFICER KEITH
24   BAER, TOWN OF GREECE POLICE
25   DEPARTMENT, OFFICER EDWARD CATON,
26   TOWN OF GREECE POLICE DEPARTMENT,
27   OFFICER DAVID D'AURELIO, TOWN OF
28   GREECE POLICE DEPARTMENT,
29   INVESTIGATOR PEARCE, CITY OF
30   ROCHESTER POLICE DEPARTMENT, THE
31   DRUG ENFORCEMENT AGENCY,
32                         Defendants.
33   _____________________________________

      For Plaintiff-Appellant:                  Aaron M. Goldsmith, Law Office of Aaron M.
                                                Goldsmith, P.C., New York, NY.

      For Defendants-Appellees:                 No appearances.


34          Appeal from a judgment of the United States District Court for the Western District of New

35   York (John L. Sinatra, Jr., Judge), entered on May 14, 2021.

36          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

37   DECREED that the judgment of the district court is AFFIRMED.




                                                    2
 1              Plaintiff-Appellant Colin B. Montague appeals from the district court’s dismissal of his

 2   suit under 28 U.S.C. § 1915A. Montague, pro se, sued the City of Rochester, the Town of Greece,

 3   the police departments of Rochester and Greece, the Monroe County Sheriff’s Department, the

 4   Drug Enforcement Administration, and several individual officers, named and unnamed, of the

 5   police and sheriff’s departments and the DEA. 1 He sought relief under 42 U.S.C. § 1983 and

 6   Bivens v. Six Unknown Named Agents, 403 U.S. 388, 398 (1971), alleging Fourth, Fifth, and

 7   Fourteenth Amendment violations arising from alleged police harassment and false arrest. On

 8   November 10, 2020, the district court dismissed Montague’s claims as barred by the applicable

 9   statutes of limitations and sovereign immunity. On February 22, 2021, Montague filed an amended

10   complaint, which the district court dismissed on May 4, 2021.                Montague moved for

11   reconsideration under Federal Rules of Civil Procedure 59(e) or 60, which the court denied on

12   May 14, 2021. Montague, no longer pro se, now appeals the district court’s May 14, 2021, order.

13   We assume the parties’ familiarity with the case.

14              We review a district court’s denial of a motion to alter or amend judgement under Rule

15   59(e) or for relief from judgment under Rule 60 for abuse of discretion. Empresa Cubana del

16   Tabaco v. Culbro Corp., 541 F.3d 476, 478 (2d Cir. 2008). Because Montague’s motion for

17   reconsideration merely reprised arguments already considered and rejected by the district court,

18   he failed to identify “controlling decisions or data that the court overlooked” and the district court

19   properly denied his motion. Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

20              For completeness’ sake, we also consider the underlying decision of the district court

21   dismissing Montague’s claims as untimely. We review a district court’s sua sponte dismissal of a

22   complaint under § 1915A or § 1915(e)(2) de novo. Zaleski v. Burns, 606 F.3d 51, 52 (2d Cir.


     1
         Montague does not appeal the dismissal of his claim against the DEA.



                                                               3
 1   2010); McEachin v. McGuinnis, 357 F.3d 197, 200 (2d Cir. 2004). As Montague concedes, his

 2   claims fell outside the statutes of limitations. “The statute of limitations for Bivens claims is

 3   governed by the statute of limitations for New York state law personal injury claims not sounding

 4   in intentional tort,” which is three years. Gonzalez v. Hasty, 802 F.3d 212, 219–20 (2d Cir. 2015)

 5   (internal quotation marks omitted); New York Civil Practice Law and Rules § 214(5). A Bivens

 6   claim accrues under federal law when a plaintiff “has knowledge of his or her claim or has enough

 7   information that a reasonable person would investigate and discover the existence of a claim.”

 8   Gonzalez, 802 F.3d at 220. Section 1983 actions filed in New York are also subject to a three-year

 9   statute of limitations. Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir. 2013). The events Montague

10   describes in his complaint—the allegedly unlawful stops and searches and his arrest and

11   indictment—occurred in 2012, and the grand jury dismissed his original state indictment on May

12   20, 2013, more than seven years before he filed his first complaint, on June 11, 2020.

13          Montague argues that his claims should be subject to equitable tolling, which allows a court

14   to extend a statute of limitations to avoid injustice in “rare and exceptional circumstances in which

15   a party is prevented in some extraordinary way from exercising his rights.” Zerilli–Edelglass v.

16   N.Y. City Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003) (cleaned up). The relevant question is

17   “whether a reasonable plaintiff in the circumstances would have been aware of the existence of a

18   cause of action.” Veltri v. Bldg. Serv. 32B–J Pension Fund, 393 F.3d 318, 323 (2d Cir. 2004).

19          Montague argues that a confluence of events meant he could not reasonably have

20   discovered he was harmed until 2018. First, he states that he was never notified by his attorney

21   that the grand jury had dismissed the charges against him; he became aware of this fact only in

22   2018 when, during his (unrelated) federal criminal trial, he asked his attorney to determine the

23   status of the earlier state charges. Second, he emphasizes that he has been in federal prison since




                                                      4
 1   2014. Third, he notes that he was told, in May 2013, by the attorney representing him in connection

 2   with the state charges that the DEA was holding his possessions “pending further investigation.”

 3   App’x 36.

 4          None of these facts amounts to “extraordinary” circumstances, Zerilli–Edelglass, 333 F.3d

 5   at 80, or demonstrates that Montague exercised “all due diligence” in pursuing his claims. Valdez

 6   ex rel. Donely v. United States, 518 F.3d 173, 182 (2d Cir. 2008) (internal quotation marks

 7   omitted). The lack of a notification that the charges had been dismissed would not have prevented

 8   Montague from inquiring about them before 2018. Montague was aware of his allegedly false

 9   arrest as soon as it happened, and he provides no reason why he could not have challenged it at the

10   time. See Zerilli–Edelglass, 333 F.3d at 80. Nor is Montague’s status as a prisoner a “rare and

11   exceptional circumstance[]” that prevented him from filing a petition either before or after his

12   incarceration. Zerilli–Edelglass, 333 F.3d at 80; see also Walker v. Jastremski, 430 F.3d 560, 564

13   (2d Cir. 2005) (prisoner not entitled to equitable tolling of statute of limitations for § 1983 claim);

14   Hizbullahankhamon v. Walker, 255 F.3d 65, 75 (2d Cir. 2001) (solitary confinement insufficient

15   to toll statute of limitations where prisoner had other opportunities to file). Montague also points

16   to cases tolling the statute of limitations where law enforcement officers intentionally prevented a

17   complainant from filing his claim but provides no evidence that any of the defendants did so in his

18   case. Montague is thus not entitled to equitable tolling, and the district court properly dismissed

19   his complaint as untimely.

20                                                 *       *       *

21          The judgment of the district court is AFFIRMED.

22                                                                  FOR THE COURT:

23                                                                  Catherine O’Hagan Wolfe, Clerk




                                                       5